DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…determining the UE entered into routing area paging channel state; transmitting, to the UE, a routing area command comprising an anchor identifier identifying the first base station as an anchor base station for the routing area; and identifying, to the cellular network, that the first base station is the anchor base station for the UE.…”, or any variations thereof as recited.
Closest prior art Ore USPN 2008/0253332 discloses improve mobility procedures between base stations based on rules configurable by the operator that govern both the mobile terminal and the base stations. A method is provided in which a mobile terminal obtains system information from a neighboring base station. The system information is stored at the mobile terminal such that the mobile terminal may thereafter participate in a handover or reselection to a respective neighboring base station at least partially based upon the stored system information, typically without further verification of the system information. If desired, the mobile terminal can further determine if one or more predefined validity criterion is met with respect to the stored system information. If the predefined validity criterion is not met, the mobile terminal can then obtain system information, e.g., updated system information, from the neighboring base station.
Further closest prior art Islam USPN 2007/0218911 discloses monitoring whether the user equipment has transitioned to a network that supports concurrent voice and data; performing, upon the monitoring step detecting the transition, a routing area update; checking whether the user equipment was in a voice call at the time of the transition, and if yes, sending a data packet to the network.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


August 27, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662